FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUBEN ODELL BOULWARE,                            No. 10-55836

               Plaintiff - Appellant,            D.C. No. 2:09-cv-04325-DMG-E

  v.
                                                 MEMORANDUM *
CALIFORNIA DEPARTMENT OF
INSURANCE COMMISSIONER; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       California state prisoner Ruben Odell Boulware appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims related to workers’ compensation fraud charges against him


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that were dismissed before retrial. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the dismissal of claims under 28 U.S.C. §§ 1915A and

1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Boulware’s false arrest and retaliatory

prosecution claims because his employer’s apparently illegal failure to maintain

insurance coverage was not sufficient to allege that defendants lacked probable

cause to arrest or prosecute Boulware for workers’ compensation fraud. See Beck

v. City of Upland, 527 F.3d 853, 869 (9th Cir. 2008) (lack of probable cause is a

prerequisite to allege false arrest and retaliatory prosecution claims under the

Fourth and First Amendments, respectively).

      Boulware waived any argument regarding the dismissal of his state law

malicious prosecution claim by failing to reallege the claim in his first or second

amended complaints. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (plaintiff who fails to include dismissed claims in a superseding amended

complaint is deemed to have waived any error in the prior complaint’s dismissal).

      Boulware’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       10-55836